NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 18a0525n.06

                                           No. 17-4269


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                    Oct 22, 2018
 SARA TOMAS RIOS-ZAMORA,                                  )                    DEBORAH S. HUNT, Clerk
                                                          )
           Petitioner,                                    )
                                                                 ON PETITION FOR REVIEW
                                                          )
                                                                 FROM THE UNITED STATES
 v.                                                       )
                                                                 BOARD OF IMMIGRATION
                                                          )
                                                                 APPEALS
 JEFFERSON B. SESSIONS, III, Attorney General,            )
                                                          )
                                                                             OPINION
           Respondent.                                    )
                                                          )



          BEFORE:        MERRITT, DAUGHTREY, and STRANCH, Circuit Judges.

          JANE B. STRANCH, Circuit Judge. Sara Rios-Zamora and her daughter left Honduras

in 2014 after being robbed at gunpoint. The immigration judge denied her application for asylum,

withholding of removal, and relief under the Convention Against Torture; the Board of

Immigration Appeals (BIA) affirmed. Though we have no doubt the robbery was traumatic for

both Rios-Zamora and her daughter, we are bound by precedent to conclude that the robbery did

not amount to persecution on account of a protected characteristic and so DENY the petition for

review.

                                      I.   BACKGROUND

          Before she left Honduras, Rios-Zamora managed a small convenience store with her oldest

son. The store, which was located in the two-room house where the family lived, stocked a variety

of items, such as propane tanks, water bottles, and food. One morning, a little after 5:30 a.m., four

men and one woman entered the store. The intruders, whom Rios-Zamora believed to be gang
No. 17-4269, Rios-Zamora v. Sessions


members, stopped Rios-Zamora at the door and then entered the rooms where the children were

sleeping. They put guns to the children’s heads and tied up the family members. Watching the

robbers move through the house, Rios-Zamora feared for her life and the lives of her children. The

robbers took all the cash they could find, which totaled approximately $2,0001 and represented the

sale proceeds for the day, as well as other items such as cell phones. As the robbers were leaving,

they threatened to return and kill the family if they reported the incident to the police. Rios-Zamora

never saw them again.

           Rios-Zamora was terrified and unwilling to remain in that house. The very same day, she

and her daughter moved to her mother’s home. But there, too, she felt unsafe, fearing the gangs

that she testified could be found on “every corner” of that neighborhood. So Rios-Zamora and her

daughter left Honduras to seek safety in the United States. But as soon as they crossed the southern

border, they were put in removal proceedings.

           Rios-Zamora applied for asylum and withholding of removal under both the Immigration

and Nationality Act (INA) and the Convention Against Torture, listing her daughter as a derivative

beneficiary on each application. The immigration judge denied her applications and ordered that

Rios-Zamora and her daughter be removed. The BIA affirmed, holding that (1) Rios-Zamora did

not “suffer[] harm amounting to past persecution,” (2) her proposed social groups did not have

“the requisite distinction within Honduran society to qualify” as a basis for asylum under the INA,

(3) she did not show that the individuals who committed the robbery “were motivated by her

membership in a particular social group,” and (4) the future harm she feared was general crime,

which also did not amount to persecution on account of a protected ground. Rios-Zamora petitions

this court for review.



1
    It is not clear from the record if this figure is in U.S. dollars or Honduran lempira.


                                                              -2-
No. 17-4269, Rios-Zamora v. Sessions


                                       II.   ANALYSIS

       We review the BIA’s legal conclusions de novo, Stserba v. Holder, 646 F.3d 964, 971 (6th

Cir. 2011), but “administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       To obtain asylum, Rios-Zamora must show that she qualifies as a refugee under the INA,

meaning that she “is unable or unwilling to return to” her home country “because of persecution

or a well-founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42). A showing of past

persecution gives rise to a rebuttable presumption of a well-founded fear of future persecution.

8 C.F.R. § 1208.13(b)(1).     “Withholding of removal claims are analyzed under the same

framework, except that the ‘alien must show a “clear probability” of persecution.’”

Abdurakhmanov v. Holder, 735 F.3d 341, 345 (6th Cir. 2012) (quoting Dugboe v. Holder, 644 F.3d

462, 472 (6th Cir. 2011).

       Persecution is an “ambiguous” term that is not defined in the INA or the accompanying

regulations. Stserba, 646 F.3d at 972. “To determine whether past persecution occurred, we

evaluate the overall context of the applicant’s situation and view the evidence in the aggregate.”

Kukalo v. Holder, 744 F.3d 395, 400 (6th Cir. 2011). Typical examples of “actions that might

cross the line from harassment to persecution include: detention, arrest, interrogation, prosecution,

imprisonment, illegal searches, confiscation of property, surveillance, beatings, or torture.”

Haider v. Holder, 595 F.3d 276, 286–87 (6th Cir. 2010) (quoting Zacarias v. Gonzales, 232 F.

App’x 458, 462 (6th Cir. 2007)). As this list demonstrates, “physical harm is not an essential

feature of persecution.” Stserba, 646 F.3d at 972. Economic deprivation, for example, can

constitute persecution if “the resulting conditions are sufficiently severe.” Id. at 976 (quoting

Daneshvar v. Ashcroft, 355 F.3d 615, 624 n.9 (6th Cir. 2004)).


                                                -3-
No. 17-4269, Rios-Zamora v. Sessions


        Persecution must also be “on account of” a protected ground, 8 U.S.C. § 1101(a)(42),

which is to say, the protected characteristic must be “at least one central reason” for the

persecution, id. § 1158(b)(1)(B)(i). To prove this so-called “nexus,” a petitioner must show that

she was “specifically targeted” based on a protected characteristic, “not merely victimized ‘by

indiscriminate mistreatment’ or ‘random crime.’” Stserba, 646 F.3d at 972 (quoting Gilaj v.

Gonzales, 408 F.3d 275, 285 (6th Cir. 2005)).

        In this case, the past harm that Rios-Zamora suffered was an armed robbery, which she

argues on appeal was motivated by her membership in the particular social group of Honduran

business owners.2 In some circumstances, acts that occur during a robbery—such as physical

violence, death threats, and seizing property—can amount to persecution. See Marouf v. Lynch,

811 F.3d 174, 189 (6th Cir. 2016) (beating); Al-Ghorbani v. Holder, 585 F.3d 980, 998 (6th Cir.

2009) (death threats); Ouda v. INS, 324 F.3d 445, 454 (6th Cir. 2003) (confiscation of property).

If, however, a robbery is merely an instance of “widespread crime and violence,” it does not

constitute persecution. Menijar v. Lynch, 812 F.3d 491, 501 (6th Cir. 2015). Thus, pointing to a

single instance of robbery, even armed robbery, does not in and of itself carry Rios-Zamora’s

burden. See Ajanel-Gonzalez v. Sessions, 685 F. App’x 419, 424–25 (6th Cir. 2017); Cano-Huerta

v. Holder, 568 F. App’x 371, 373 (6th Cir. 2014). In this case, Rios-Zamora and her family

members were not physically injured, the threats were not specific or targeted, and the money

stolen represented only a single day’s sales.

        Moreover, the record supports the immigration judge’s conclusion that Rios-Zamora did

not demonstrate that she was robbed “on account of” her membership in a protected group.



2
  Because we ultimately conclude that the robbery cannot support Rios-Zamora’s asylum claim, we need not decide
whether the proposed particular social group is properly before us or whether it satisfies the social distinction
requirement.


                                                      -4-
No. 17-4269, Rios-Zamora v. Sessions


8 U.S.C. § 1101(a)(42). During the hearing, Rios-Zamora’s attorney asked her at least four times

if she knew or suspected why the robbers targeted her business or if she thought the attack was

“just random[].” Rios-Zamora guessed that perhaps her store was targeted because it had a lot of

business but agreed that the robbery might have been random. In light of this testimony, we cannot

agree that “any reasonable adjudicator would be compelled to conclude” that the robbery was

anything other than an instance of generic crime. Id. § 1252(b)(4)(B).

       That logic also holds for the future persecution that Rios-Zamora fears should she be

returned to Honduras: harm “due to the prevalence of gangs in Honduras.” Although we have no

doubt that Rios-Zamora honestly and legitimately fears gangs, “[g]eneral conditions of rampant

gang violence alone are insufficient to support a claim for asylum.” Umaña-Ramos v. Holder,

724 F.3d 667, 670 (6th Cir. 2013).

       Our conclusion on the merits of Rios-Zamora’s asylum claim also decides her remaining

claims. A petitioner seeking withholding of removal or relief under the Convention Against

Torture must show that it is “more likely than not” that she will be persecuted or tortured,

respectively, upon return. See 8 C.F.R. § 1208.16(b)(2), (c)(2). “Because the withholding of

removal standard is higher than that governing asylum, an applicant who fails to establish a well-

founded fear of persecution for purposes of establishing asylum is necessarily ineligible for

withholding of removal.” Zhao v. Holder, 569 F.3d 238, 246 n.10 (6th Cir. 2009). Likewise,

“[b]ecause the petitioner cannot demonstrate entitlement to a grant of asylum, [s]he also cannot

meet the more stringent requirements of the Convention Against Torture.” Kaba v. Mukasey, 546

F.3d 741, 751 (6th Cir. 2008).

                                     III.   CONCLUSION

       Although we are loath to return a woman and her daughter to a country they fled in fear for

their lives, we are bound by established precedent. The petition for review is DENIED.


                                               -5-